

Exhibit 10.2


SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
2016 EXECUTIVE SEVERANCE PLAN
PARTICIPATION AGREEMENT


This Participation Agreement (“Agreement”) is between Schweitzer-Mauduit
International, Inc. (the “Company”) and [INSERT NAME] (the “Participant”).


WHEREAS, the Company’s Board of Directors has adopted the Schweitzer-Mauduit
International, Inc. 2016 Executive Severance Plan, effective as of

November 1, 2016 (“Plan”), to provide certain benefits to Participants upon a
qualifying termination of employment, as contemplated under the Plan;


WHEREAS, the Administrator (as defined in the Plan) has approved the
Participant’s participation in the Plan; and


WHEREAS, the severance benefits payable by the Company to the Participant as
provided herein are intended to provide reasonable compensation to the
Participant following a qualifying termination of employment given the specific
circumstances of the Participant’s employment with the Company.


NOW, THEREFORE, to evidence the Participant’s participation in the Plan, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Participant agree as follows.


1.    Plan. The terms of the Plan are specifically incorporated herein as a part
of this Agreement, and this Agreement shall be a part of and governed by the
terms of the Plan, as amended from time to time subject to the limitations on
amendments in Section 7.6 of the Plan. The Participant is an intended
third-party beneficiary of the Plan.


2.    Definitions. The capitalized terms used, but not defined in this Agreement
shall have the meaning set forth in the Plan.


3.    Term.    This Agreement shall terminate upon the earliest of (i) the date
of termination of the Participant’s employment by the Company if no severance
benefits are payable under the Plan; (ii) the date the Company satisfies its
obligation, if any, to make payments and provide benefits to the Participant
pursuant to the Plan; and (iii) the termination of the Plan in accordance with
Section 7.6 of the Plan prior to the date the Participant terminates employment
with the Company.


4.    Severance Multiple. The Participant’s Severance Multiple for purposes of
determining the level of severance pay and benefits to be provided under Section
4.2 of the Plan shall equal [__________] months.











--------------------------------------------------------------------------------




5.     No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
The Participant shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Participant as the result of
employment by another employer after his termination, or otherwise.


6.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


7.    Complete Agreement. This Agreement and the Plan constitute the complete
agreement between the Participant and the Company concerning termination and
severance arrangements and it supercedes and replaces in its entirety any prior
written or oral understandings entered into between the Participant and the
Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the ___ day
of ___________, 20___.


SCHWEITZER-MAUDUIT
INTERNATIONAL, INC.


By:                            
For the Administrator


PARTICIPANT


                                                    
Print Name: _______________________________


2